       Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 1 of 40 PageID #:64



                               UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 ENRIQUE ESCOBAR

       Plaintiff,
                                                       CIVIL ACTION
 v.
                                                       19-cv-00911
 MIDLAND CREDIT MANAGEMENT, INC.;
 MIDLAND FUNDING LLC; AVANT, INC.;                     Judge Rebecca B. Pallmeyer
 d/b/a AvantCredit; AVANT, LLC, d/b/a
 AvantCredit; AVANTCREDIT of Texas,                    JURY TRIAL DEMANDED
 LLC, d/b/a AvantCredit; and Avant of
 Illinois, LLC, d/b/a AvantCredit,

       Defendants.

                         FIRST AMENDED CLASS ACTION COMPLAINT

           Plaintiff, ENRIQUE ESCOBAR, by and through his counsel, James C. Vlahakis of

SULAIMAN LAW GROUP, LTD, and complaining against the Defendants, MIDLAND

CREDIT MANAGEMENT, INC., MIDLAND FUNDING LLC, AVANT, INC.; d/b/a

AvantCredit; AVANT, LLC, d/b/a AvantCredit; AVANTCREDIT of Texas, LLC, d/b/a

AvantCredit; and Avant of Illinois, LLC, d/b/a AvantCredit, presents this Civil Action

pursuant to Federal Rule of Civil Procedure (“FRCP”) 23(a), 23(b)(2) and 23(b)(3):

      I.        Introduction, Parties, Jurisdiction and Venue

           1.       Plaintiff ENRIQUE ESCOBAR (“Plaintiff”) is natural person residing in

Texas, who is legally blind.

           2.       Defendant AVANT, INC. (“Avant, Inc.”), is or was an Illinois based creditor.

           3.       Avant, Inc. is or was incorporated under the laws of the State of Delaware.

           4.       Avant, Inc., on information and belief, has conducted business as

AvantCredit.

           5.       Defendant AVANT, LLC. (“Avant, LLC”), is an Illinois based creditor.

           6.       Avant, LLC was incorporated under the laws of the State of Delaware.

                                                  1
    Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 2 of 40 PageID #:65



       7.      Avant, LLC, on information and belief, has conducted business as

AvantCredit.

       8.      Defendant AVANTCREDIT of Texas, LLC (“AvantCredit of Texas”).

       9.      AvantCredit of Texas is incorporated under the laws of the State of

Delaware and on information and belief ,was headquarted in Chicago, Illinois, with the

address of 604 N. LaSalle Dr. Suite 535, Chicago, IL 60654.

       10.     AvantCredit of Texas has conducted business as AvantCredit.

       11.     Defendant Avant of Illinois, LLC (“Avant of Illinois”) is incorporated under

the laws of the State of Delaware and on information and belief, was headquarted in

Chicago, Illinois, with the address of 222 N. LaSalle Dr. Suite 1700, Chicago, IL 60601.

       12.     Avant of Illinois, on information and belief, conducted business in the state

of Illinois as AvantCredit.

       13.     As detailed below, the Federal Trade Commission (“FTC”) and Avant, LLC,

recently reached a settlement that will or has require Avant, LLC to return $3.85 million

to consumers after it was accused of engaging in unfair and deceptive collection

practices.

       14.     Defendant MIDLAND FUNDING LLC (“Midland”) is incorporated in the

State of Delaware and its principal place of business is located in San Diego, California

92108.

       15.     Defendant      MIDLAND      CREDIT   MANAGEMENT,         INC.   (“MCM”)    is

incorporated in the State of Kansas and its principal place of business is located in San

Diego, California 92108.

       16.     On information and belief, Avant, Inc., an Illinois based creditor, sent a

credit solicitation letter to Plaintiff.




                                              2
    Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 3 of 40 PageID #:66



       17.     Alternatively, Avant LLC, an Illinois based creditor, sent the credit

solicitation letter to Plaintiff.

       18.     Alternatively, Avant of Illinois, an Illinois based creditor, sent the credit

solicitation letter to Plaintiff.

       19.     Alternatively, AvantCredit of Texas, an Illinois based creditor, sent the

credit solicitation letter to Plaintiff.

       20.     Plaintiff responded to the credit solicitation letter.

       21.     Thereafter, despite being legally blind, Plaintiff not being presented with a

website portal that was compliant with the American with Disabilities Act.

       22.     Thereafter, AvantCredit of Texas claims that Plaintiff purportedly entered

into a Promissory Note with AvantCredit of Texas.

       23.     Alternatively, MCM and Midland have indicated that Plaintiff entered into

a loan with Avant Credit III Trust and/or Avant, Inc.

       24.     Accordingly, he could not and did not consent to the usury interest rates

and contract terms that may apply to the subject loan.

       25.     The purpose of the financial transaction was for Plaintiff’s personal use.

       26.     On information and belief, Plaintiff received funding from AvantCredit of

Texas and/or Avant, Inc.

       27.     The funding that Plaintiff received contained excessively high interest rate,

which Plaintiff did not fully understand because of his disability.

       28.     Plaintiff eventually defaulted on his repayment obligations.

       29.     Midland purchases time-barred debt from original creditors.

       30.     Midland purchases debts, including, time-barred debts from original

creditors.




                                               3
    Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 4 of 40 PageID #:67



         31.     Midland claims to have purchased Plaintiff’s debt from Avant, Inc. and/or

an Avant Credit III Trust.

         32.     Midland uses Defendant MCM to collect time-barred debts on its behalf.

         33.     As detailed below, Plaintiff brings this civil action pursuant to the Fair

Debt Collection Practices Act, 15 U.S.C. §1692, et seq. (the “FDCPA”) to remedy

Defendants’ unlawful collection techniques relative time-barred consumer debt.

         34.     Subject matter jurisdiction exits pursuant to 28 U.S.C. §§ 1331, 1337

because this is a civil action for purported violations of the FDCPA.

   II.         Additional Background Facts Regarding Avant, Inc., AvantCredit of
               Texas and Avant Credit III

         35.     Avant, Inc. was listed as an inactive corporation according to a State of

Delaware’s Department of State, Division of Corporation’s entity details website search

result run on January 24, 2019, and screen captured on January 24, 2019:




                                              4
    Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 5 of 40 PageID #:68



       36.    Avant, Inc. was listed as an inactive corporation according to a State of

Delaware’s Department of State, Division of Corporation’s entity details website search

result run on May 7, 2019, and screen captured on May 7, 2019:




       37.    Avant, Inc. is or was a incorporated under the laws of the State of Delaware

and was listed as a “withdraw” corporation as reflected by the Illinois Secretary of State’s

website Corporation File Detail Report and a January 24, 2019, screen capture:




                                             5
    Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 6 of 40 PageID #:69



       38.    Avant, Inc. is or was a incorporated under the laws of the State of Delaware

and was listed as a “withdraw” corporation as reflected by the Illinois Secretary of State’s

website Corporation File Detail Report run and screen captured on May 7, 2019:




       39.    Avant LLC, was a incorporated under the laws of the State of Delaware

and is listed as an “active” corporation as reflected by the Illinois Secretary of State’s

website Corporation File Detail Report run and screen captured on May 7, 2019:




       40.    AvantCredit of Texas, is or was a incorporated under the laws of the State

of Delaware and is an active company as reflected by the Delaware Secretary of State’s

website Corporation File Detail Report run and screen captured on May 7, 2019:

                                             6
    Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 7 of 40 PageID #:70




      41.   Avant of Illinois, LLC, is incorporated under the laws of the State of

Delaware and is an active company as reflected by the Illinois Secretary of State’s

website Corporation File Detail Report run and screen captured on May 7, 2019:




      42.   Avant Credit III Trust’s registered agent is Wilmington Trust, National

Association, Rodney Square North, 1100 North Market Street, Wilmington, DE, 19890.

      43.   Avant Credit III Trust is incorporated under the laws of the State of

Delaware according to a State of Delaware’s Department of State, Division of


                                         7
    Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 8 of 40 PageID #:71



Corporation’s entity details website search result run on January 24, 2019, and screen

captured on January 24, 2019:




      44.    Avant Credit III does not result in any search results on the Illinois

Secretary of State’s website Corporation File Detail Report as reflected by the January

24, 2019, screen capture:




      45.    Avant Credit III does not result in any search results on the Illinois

Secretary of State’s website Corporation File Detail Report as reflected by the May 7,

2019, screen capture:


                                          8
    Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 9 of 40 PageID #:72




   III.         Background Facts Related to Midland and MCM’s Collection Practices

          46.     Avant, LLC was accused of withdrawing payments for loans from the bank

accounts of customers or charged their credit cards without obtaining the proper

permission to do so.

          47.     In some cases, Avant, LLC withdrew monthly payments more than once —

up to 11 times in one day for one customer.

          48.     Even after hundreds of consumers complained about the unauthorized

charges and its own internal documents detailing the problem, the company continued

to do nothing to stop the problem, according to the FTC.

          49.     The FTC charged Avant, LLC with the following violations:

                     failing to properly and timely credit payments made by check;
                     providing inaccurate payoff quotes to consumers;
                     collecting additional amounts even after consumers paid the quoted
                      payoff amount; and
                     violating the Telemarketing Sales Rule and the Electronic Fund
                      Transfer Act by requiring borrowers to agree to recurring automatic
                      debits of their bank account as a condition of obtaining a loan.

          50.     The stipulated final order imposes a judgment of $3.85 million, against

Avant, LLC, which will be returned to consumers who were harmed bity Avant’s unlawful

practices.

                                                9
      Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 10 of 40 PageID #:73



         51.   The settlement order was filed with U.S. District Court for the Northern

District of Illinois on April 15, 2019.

         52.   Under the settlement order, Avant, LLC will be prohibited from taking

unauthorized payments and from collecting payment by means of remotely created

check (RCC). The company also is prohibited from misrepresenting: the methods of

payment accepted for monthly payments, partial payments, payoffs, or any other

purpose; the amount of payment that will be sufficient to pay off in its entirety the

balance of an account; when payments will be applied or credited; or any material fact

regarding payments, fees, or charges.

IV.      Background Facts Related to Midland and MCM’s Collection Practices

         53.   Midland “is one of the nation’s largest purchasers of unresolved

consumer debt.” www.midlandcreditonline.com/who-is-mcm/midland-credit-

management-real-company/

         54.   According to Midland, “[m]any lenders sell the right to collect on your

account to companies like Midland Funding LLC.” www.midlandcreditonline.com/who-

is-mcm/

         55.   MCM services unsecured consumer debt in the United States.

         56.   MCM collects consumer debts on behalf of Midland.

         57.   Midland receives data from original creditors where the data identifies the

name of the debtor, the known address of a debtor, the date of the debtor’s last payment,

the date of default and the date of any subsequent payment or payments.

         58.   MCM’s written communications to Plaintiff confusingly, misleadingly and

deceptively describe the “Original Creditor” as:

         AVANT CREDIT III TRUST
         AVANT, INC.



                                            10
   Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 11 of 40 PageID #:74



       59.    The below image is an accurate copy of one of MCM’s collection letters

dated December 24, 2018:




       60.    On information and belief, MCM and Midland’s standard form collection

letters fail to properly identify the original creditor, which on information and belief, is

neither “AVANT CREDIT III TRUST” or “AVANT, INC.”

       61.    Prior to actively collecting purchased debts, Midland and/or MCM analyze

the date of a debtor’s last payment, the date of default and the date of any subsequent

payment or payments. Midland and/or MCM utilize and analyze these dates, as well as


                                            11
   Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 12 of 40 PageID #:75



the debtor’s known residence to calculate the applicable the statute of limitation and

determine whether and when the applicable the statute of limitation has expired.

       62.    Despite undertaking these steps, MCM and Midland’s standard form

collection letters do not identify the particular statute of limitation applied to the debt

or date that the applicable statute of limitations expired.

       63.    Defendants’ standard form collection letters do not identify the method or

manner in which any statute of limitation has been applied to the subject debt.

       64.    Rather, than informing consumers that MCM and/or Midland cannot sue

them to collect a given debt, MCM and Midland’s standard form collection letters

generically state: “[t]he law limits how long you can be sued on a debt” and “[b]ecause

of the age of your debt, we will not sue you for it.”

       65.    As discussed below, rather than identify the applicable statute of limitation

and the method of calculating the date, MCM and Midland’s standard form collection

letters are purposefully drafted, formatted and worded to deceive, materially mislead

and misinform consumers about their rights relative to time-barred debt.

       66.    As detailed below, MCM and Midland drafted, approved and/or

transmitted hundreds, and possibly thousands of collection letters where the collection

letters did not inform the recipients that they could not sue the recipients to collect the

subject debts.

       67.    Additionally, despite stating that the subject debt is time-barred, MCM’s

collection agents did not inform Plaintiff during certain telephone conversations that the

subject debt was time-barred under the law.

       68.    Additionally, despite determining that Midland and/or MCM cannot sue

other consumers to collect time-barred debts, on information and belief, MCM’s




                                             12
   Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 13 of 40 PageID #:76



collection agents have failed to provide oral time-barred debt disclosures to over forty

(40) similarly situated persons.

   IV.         Midland and MCM Are Debt Collectors

         69.     Section 1692a(6) of the FDCPA defines the term “debt collector” to mean

“any person who uses any instrumentality of interstate commerce or the mails in any

business the principal purpose of which is the collection of any debts, or who regularly

collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be

owed or due another.”

         70.     MCM is a “debt collector” as defined by Section 1692a(6) of the FDCPA

because it regularly collects or attempts to collect, directly or indirectly, debts owed or

due or asserted to be owed or due another as the term “debt” has been defined by the

FDCPA.

         71.     MCM is also a “debt collector” as defined by Section 1692a(6) of the FDCPA

because it uses any instrumentality of interstate commerce or the mails in any business

the principal purpose of which is the collection of any debts, as the term “debt” has been

defined by the FDCPA.

         72.     Midland regularly purchases “consumer” “debt” from original creditors as

the terms “consumer” and “debt” are defined by Sections 1692a(3) and 1692a(5) of the

FDCPA.

         73.     Midland regularly purchases “consumer” “debt” from business entities

other than original creditors as the terms “consumer” and “debt” are defined by Sections

1692a(3) and 1692a(5) of the FDCPA.

         74.     Midland regularly purchases “consumer” “debt” from business entities

that have previously purchased from original creditors as the terms “consumer” and

“debt” are defined by Sections 1692a(3) and 1692a(5) of the FDCPA.


                                              13
      Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 14 of 40 PageID #:77



         75.   Midland is a “debt collector” as defined by §1692a(6) because it regularly

purchases debts, as the term “debt” has been defined by the FDCPA, after the debt was

already in default, and indirectly, through MCM, uses mail and telephone calls to collect

these defaulted debts.

         76.   Midland is liable for the acts of its agent, MCM.

IV.      Midland and MCM’s Collection Efforts

         77.   Section 1692a(2) of the FDCPA defines the term “communication” to mean

“the conveying of information regarding a debt directly or indirectly to any person

through any medium.”

         78.   On behalf of Midland, MCM sent at least two, and up to a dozen collection

letters to Plaintiff in an effort to collect a debt that Plaintiff allegedly owed to Avant Credit

III Trust and/or Avant, Inc. See, Exhibit A, December 24, 2018, Collection Letter, and

Exhibit B, January 8, 2019, Collection Letter.

         79.   The December 24, 2018, Collection Letter is a “communication” as the

term is defined by Section 1692a(2) of FDCPA.

         80.   The January 8, 2019, Collection Letter is a “communication” as the term

is defined by Section 1692a(2) of FDCPA.

         81.   Section 1692a(3) of the FDCPA defines the term “consumer” to mean “any

person obligated or allegedly obligated to pay any debt.”

         82.   In transmitting the December 24, 2018, Collection Letter, and the January

8, 2019, Collection Letter, Defendant MCM and Midland considered Plaintiff a person

obligated to pay “debt”, and thus considered Plaintiff to be a consumer as defined by

Section 1692a(3) of the FDCPA.1



1
 Section 1692a(5) of the FDCPA defines the term “debt” to mean “any obligation or alleged
obligation of a consumer to pay money arising out of a transaction in which the money, property,

                                               14
    Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 15 of 40 PageID #:78



       83.     Midland has purchased over 40 consumer debts from Avant Credit III

Trust as the terms “consumer” and “debt” are defined by Sections 1692a(3) and 1692a(5)

of the FDCPA.

       84.     Midland has purchased over 40 consumer debts from Avant, Inc. as the

terms “consumer” and “debt” are defined by Sections 1692a(3) and 1692a(5) of the

FDCPA.

       85.     By and through the Collection Letters, Defendants contend that Avant

Credit III Trust and/or Avant, Inc. provided a loan to Plaintiff.

       86.     By and through the Collection Letter, Defendants contend that “MIDLAND

FUNDING LLC” is the “Current Owner” of the subject debt.

       87.     The actual creditor is either Avant, LLC, d/b/a AvantCredit, AvantCredit

of Texas, d/b/a AvantCredit.

       88.     Both Avant, LLC and AvantCredit of Texas are headquarted in this District,

transact and transacted business in this jurisdiction on a regular basis, and on

information and belief the subject loan was contracted within this jurisdiction, by and

through John Sun, and resident of the Northern District of Illinois.

       89.     To the extent that Defendants “step in to shoes of” Avant, LLC and/or

AvantCredit of Texas, jurisdiction and venue in this district is proper.

       90.     Venue is proper in this district pursuant to 28 U.S.C. §1391 because

Avant, LLC and/or       AvantCredit of Texas conducted and conducts business in the

Northern District of Illinois.




insurance, or services which are the subject of the transaction are primarily for personal, family,
or household purposes, whether or not such obligation has been reduced to judgment.”

                                                15
   Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 16 of 40 PageID #:79



        91.      Further, Venue is proper in this district because Defendants MCM

andMidland send thousands of debt collection letters to residents of this district on a

yearly basis.

   V.         Causes of Action

              A. The Collection Letters Fail to Identify the Applicable Statute of
                 Limitations and is Otherwise False and Misleading

        92.      The December 24, 2018, Collection Letter represents that the subject debt

is out of statute by stating the following: “The law limits how long you can be sued on

a debt. Because of the age of your debt, we will not sue you for it.”

        93.      Defendant MCM, on behalf of Defendant Midland, sent a letter to Plaintiff

January 8, 2019, (hereafter the “January 8, 2019, Collection Letter”).

        94.      The January 8, 2019, Collection Letter represents that the subject debt is

out of statute by stating the following: “The law limits how long you can be sued on a

debt. Because of the age of your debt, we will not sue you for it.”

        95.      Despite having information regarding the subject debt such as the date of

default and the last payment made to the original creditor, the December 24, 2018, and

January 8, 2019, Collection Letters do not identify the method or manner by which

Defendants determined that is was appropriate to make the following representation:

“Because of the age of your debt, we will not sue you for it.”

        96.      Section 1692e of the FDCPA states that “[a] debt collector may not use any

false, deceptive, or misleading representation or means in connection with the collection

of any debt.”     Section 1692e(2)(A) prohibits “false representations[s]” regarding “the

character . . . or legal status of any debt.” Section 1692e(10) prohibits “[t]he use of any

false representation or deceptive means to collect or attempt to collect any debt.”

        97.      Section 1692f of the FDCPA states “[a] debt collector may not use unfair

or unconscionable means to collect or attempt to collect any debt.”

                                              16
   Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 17 of 40 PageID #:80



       98.      As set forth herein, Defendants violated Sections 1692e, 1692e(2)(A),

1692e(10) and Section 1692f of the FDCPA.

             C. The Default Date Identified in the Collection Letters is False and
                Misleading

       99.      The January 8, 2019, Collection Letter states that the date of the default

of the subject debt was April 1, 2015.

       100.     The December 24, 2018, Collection Letter states that the date of the default

of the subject debt was April 1, 2015.

       101.     If the “Date of Default” for the subject debt was April 1, 2015, it is possible

that the subject debt is not time-barred under the law, despite what is stated by

Defendants in the December 24, 2018, Collection Letter, and the January 8, 2019,

Collection Letter.

       102.     Section 1692e of the FDCPA states that “[a] debt collector may not use any

false, deceptive, or misleading representation or means in connection with the collection

of any debt.”    Section 1692e(2)(A) prohibits “false representations[s]” regarding “the

character . . . or legal status of any debt.” Section 1692e(10) prohibits “[t]he use of any

false representation or deceptive means to collect or attempt to collect any debt.”

       103.     Section 1692f of the FDCPA states “[a] debt collector may not use unfair

or unconscionable means to collect or attempt to collect any debt.”

       104.     The representation in the December 24, 2018, Collection Letter, and the

January 8, 2019, Collection Letter, that the “Date of Default” for the subject debt was

April 1, 2015 is false and misleading when read in conjunction with the above quoted

time-barred debt disclosures.

       105.     The purported default date, in conjunction with the use of the phrase “[t]he

law limits how long you can be sued on a debt. Because of the age of your debt”, violates

Sections 1692e, 1692e(2)(A), 1692e(10) and Section 1692f of the FDCPA.

                                               17
   Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 18 of 40 PageID #:81



          C. MCM and Midland’s Collection Letters Fail to Adequately Identify the
             Original Creditor

       106.     Section 1692e of the FDCPA states that “[a] debt collector may not use any

false, deceptive, or misleading representation or means in connection with the collection

of any debt.”    Section 1692e(2)(A) prohibits “false representations[s]” regarding “the

character . . . or legal status of any debt.” Section 1692e(10) prohibits “[t]he use of any

false representation or deceptive means to collect or attempt to collect any debt.”

       107.     Section 1692f of the FDCPA states “[a] debt collector may not use unfair

or unconscionable means to collect or attempt to collect any debt.”

       108.     Both Collection Letters list the “Original Creditor” as:

                AVANT CREDIT III TRUST
                AVANT, INC.

       109.     The Collection Letters fail to identify whether the original creditor to the

subject debt was Avant Credit III Trust or Avant, Inc.

       110.     To the extent that the Collection Letters do not adequately identify the

original creditor, it is plausible that Defendants’ initial written communication violated

Section 1692g the FDCPA.

       111.     Plaintiff, on information and belief, recalls receiving Defendants’ initial

written communication without one year of filing this Civil Action.

       112.     Plaintiff reasonably believes that Defendants’ records will identify the date

the letter was mailed and a copy of the letter can be produced through discovery.

       113.     The manner in which the Collection Letters identify the “Original Creditor”

violates Sections 1692e, 1692e(2)(A), 1692e(10) and Section 1692f of the FDCPA.

       114.     The failure to identify the original creditor is a material omission and/or

error because the misidentification of the identified entities prevented Plaintiff from fully

mounting a defense to Midland and MCM’s collection efforts.


                                              18
    Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 19 of 40 PageID #:82



           D. MCM Failed to Inform Plaintiff of the Time-Barred Nature of the
              Subject Debt During Telephone Discussions with Plaintiff

       115.     Section 1692e of the FDCPA states that “[a] debt collector may not use any

false, deceptive, or misleading representation or means in connection with the collection

of any debt.”

       116.     Section 1692e(2)(A) prohibits “false representations[s]” regarding “the

character . . . or legal status of any debt.” Section 1692e(10) prohibits “[t]he use of any

false representation or deceptive means to collect or attempt to collect any debt.”

       117.     Section 1692f of the FDCPA states that “[a] debt collector may not use

unfair or unconscionable means to collect or attempt to collect any debt.”

       118.     Despite the fact that both Collection Letters state that the “[t]he law limits

how long you can be sued on a debt. Because of the age of your debt”, to the best of

Plaintiff’s information, recollection, knowledge and belief, no account representative

made an oral disclosure to Plaintiff which informed him that “[t]he law limits how long

you can be sued on a debt.”

       119.     Despite the fact that both Collection Letters state that the “[b]ecause of the

age of your debt, we will not sue you for it”, to the best of Plaintiff’s information,

recollection, knowledge and belief, no account representative made an oral disclosure

to Plaintiff which informed him that “[b]cause of the age of your debt, we will not sue

you for it.”

       120.     Based upon the failure of account representatives to disclose either of the

quoted phrases to Plaintiff during any telephonic discussion of the subject debt, one or

both of the Defendants have violated Section 1692e) of the FDCPA.

       121.     The failure to make to orally inform Plaintiff that the subject debt is time-

barred violates Sections 1692e, 1692e(2)(A), 1692e(10) and Section 1692f of the FDCPA.



                                              19
    Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 20 of 40 PageID #:83



        122.    Alternatively, informing Plaintiff that “we will not sue you” to collect the

subject debt violates Sections 1692e, 1692e(2)(A), 1692e(10) and Section 1692f of the

FDCPA.

           E. MCM and Midland’s Collection Letters Failed to Properly and/or
              Adequately Explain the Time-Barred Nature of the Subject Debt

        123.    Section 1692e of the FDCPA states that “[a] debt collector may not use any

false, deceptive, or misleading representation or means in connection with the collection

of any debt.”    Section 1692e(2)(A) prohibits “false representations[s]” regarding “the

character . . . or legal status of any debt.” Section 1692e(10) prohibits “[t]he use of any

false representation or deceptive means to collect or attempt to collect any debt.”

        124.    Section 1692f of the FDCPA states that “[a] debt collector may not use

unfair or unconscionable means to collect or attempt to collect any debt.”

        125.    The CFPB has stated that when a consumer debt is time-barred, a debt

collector should "inform[] the consumer that, because of the age of the debt, the debt

collector cannot sue to recover it."      See, SMALL BUSINESS REVIEW PANEL FOR DEBT

COLLECTOR AND DEBT BUYER RULEMAKING, OUTLINE OF PROPOSALS UNDER CONSIDERATION

AND   ALTERNATIVES CONSIDERED, July 28, 2016, at 19 (emphasis supplied).2

        126.    The CFPB recognizes that “some [debt collectors] currently disclose to

consumers that they cannot sue to collect the debt.” Id. at p. 63 (emphasis supplied).

        127.    The Collection Letters do not utilize the words “cannot sue”.

        128.    The Federal Trade Commission (“FTC”) has also recognized that

consumers can be confused by their legal rights regarding time barred debt:

                because most consumers do not know or understand their legal
                rights with respect to the collection of time-barred debt, the

2
 A copy of this document is hosted by the CFPB at:
https://files.consumerfinance.gov/f/documents/Outline_of_proposals_under_consideration_an
d_alternatives_considered_embargoed.pdf


                                             20
    Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 21 of 40 PageID #:84



              Commission believes that in many circumstances such a collection
              attempt may create a misleading impression that the collector can
              sue the consumer in court to collect the debt, in violation of . . . the
              FDCPA.3

       129.   Similarly, the FTC and the CFPB have jointly recognized it is plausible that

dunning letters seeking collection on time-barred debts may mislead and deceive

unsophisticated consumers:

              Absent disclosures to consumers as to the age of their debt, the
              legal enforceability of it, and the consequences of making a payment
              on it, it is plausible that dunning letters seeking collection on time-
              barred debts may mislead and deceive unsophisticated consumers.4

       130.   Because "most consumers" do not understand their legal rights when it

comes to the collection of time barred debt, the above findings of the CFPB and FTC

support that it is plausible that the Collection Letter could "create a misleading

impression" with consumers relative to the question of whether Defendants could sue

to collect the debt.

       131.   The Honorable John J. Tharp, Jr. denied a motion to dismiss where the

collection letter included language similar to the Collection Letters: “[t]he law limits how

long you can be sued on a debt. Because of the age of your debt, we will not sue you

for it, and we will not report it to any credit reporting agency.” Richardson v. LVNV

Funding, LLC, 2017 U.S. Dist. LEXIS 179746, *3, *7-*8 (N.D. Ill. Oct. 31, 2017).

       132.   According to Judge Tharp:

              The letter sent to Richardson includes an additional, preceding
              sentence that discusses time-barred debts: "The law limits how long


3
   See, REPAIRING A BROKEN SYSTEM: PROTECTING CONSUMERS IN DEBT COLLECTION LITIGATION AND
ARBITRATION, Federal Trade Commission, July 2010 at 26 (2010 FTC Report), available at
https://www.ftc.gov/reports/repairing-broken-system-protectingconsumers-debt-collection-
litigation
4
 See, Brief of Amici Curiae Federal Trade Commission and Consumer Financial Protection
Bureau at 7, Delgado v. Capital Management Services, LP, 2013 WL 1194708 (No. 13-2030)
https://www.ftc.gov/sites/default/files/documents/amicus_briefs/juanita-delgado-v.capital-
management-services-lp/130814delgadoamicusbrief.pdf

                                             21
   Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 22 of 40 PageID #:85



                you can be sued on a debt." Thus, the question here is whether the
                preceding sentence (or anything else in the letter) dispels the
                misleading impression created by the following, "we will not sue
                you" sentence. The Court cannot conclude as a matter of law that
                it does. Although the preceding sentence indicates to the reader that
                there is a statute of limitations defense, an unsophisticated
                consumer may still be confused about whether the defense actually
                barred the defendants from suing on the debt. Stated differently, in
                reading both sentences together, a consumer could still "wonder
                whether [the collector] has chosen to go easy on this old debt out of
                the goodness of its heart, or perhaps because it might be difficult to
                prove the debt," Pantoja, 852 F.3d at 686, or because the
                limitations period had in fact expired.

Id. at *7-*8.

       133.     The Honorable Harry D. Leinenweber granted summary judgment against

Midland and held that a collection letter was “materially misleading” where the collection

letter used the following phrase – “The law limits how long you can be sued on a debt.

Because of the age of your debt, we will not sue you for it[.]” Pierre v. Midland Credit

Management, Inc., 2018 U.S. Dist. LEXIS 18860, *3, *11-*17 (N.D. Ill. Feb. 5, 2018).

       134.     Because the Collection Letters did not identify a particular statute of

limitations and because the Collection Letters did not definitively stated “we cannot sue

you”, it was plausible (and reasonable) for Plaintiff to believe that Defendants retained

the right to sue him to collect the subject debt.

       135.     The language used in the Collection Letters enticed Plaintiff to attempt to

pay down the subject debt, which resulted in Defendant sustaining actual damages – in

the form of payments he would not have otherwise made but for the above quoted

language which failed to inform Plaintiff that Defendant could not sue him due to the

age of the subject debt.

       136.     The use of the phrase “we will not sue you” to collect the subject debt

violates Sections 1692e, 1692e(2)(A), 1692e(10) and Section 1692f of the FDCPA




                                              22
   Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 23 of 40 PageID #:86



because the phrase failed to properly and/or adequately explain the time-barred nature

of the subject debt.

           F. Defendants MCM and Midland’s “Discount Program” Violates the
              FDCPA

       137.     Section 1692e of the FDCPA states that “[a] debt collector may not use any

false, deceptive, or misleading representation or means in connection with the collection

of any debt.”    Section 1692e(2)(A) prohibits “false representations[s]” regarding “the

character . . . or legal status of any debt.” Section 1692e(10) prohibits “[t]he use of any

false representation or deceptive means to collect or attempt to collect any debt.”

       138.     Section 1692f of the FDCPA states that “[a] debt collector may not use

unfair or unconscionable means to collect or attempt to collect any debt.”

       139.     Upon information and belief, Plaintiff received one or more collection

letters from Defendants which identified a so-called “discount program” to help Plaintiff

pay off the subject debt.

       140.     The “discount program” was intended by Defendants to entice consumers

to pay down or pay off otherwise time-barred debt.

       141.     After receiving one of Defendants’ “discount program” letters, Plaintiff

contacted Midland and agreed to pay off the purported balance in $10.00 increments.

       142.     Payments last payment of $10.00 appears to have taken place on

November 2, 2018.

       143.     Upon information and belief, a payment of $10.00 was scheduled to take

place on January 2, 2018. See Exhibit A.

       144.     Plaintiff, however, was unable to supply sufficient funds to make this

payment.




                                             23
   Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 24 of 40 PageID #:87



      145.   The January 8, 2019, Collection Letter stated, “your recently scheduled

payment of $10.00 to Midland Credit Management, Inc. was declined/returned.” See

Exhibit B.

      146.   Just like the December 24, 2018, Collection Letter, the January 2, 2018,

letter includes the phrase:

             The law limits how long you can be sued on a debt. Because of the
             age of your debt, we will not sue you for it. If you do not pay the
             debt, we may report it to the credit reporting agencies as unpaid.

See Exhibit B.

      147.   The January 2, 2018, collection letter states that the date of the default of

the subject debt was April 1, 2015. See Exhibit B

      148.   Defendants’ use of the subject collection letter to collect time-barred debt

violated Sections 1692e(2) and 1692e(5) because the offer of a "discount program,"

read together with the conclusion providing that Defendants "will" not sue, instead of

"cannot" sue, could lead the least sophisticated consumer to believe that Defendants

had simply chosen not to sue—not that they were barred from doing so.

      149.   Accordingly, the collection letter can therefore plausibly be read as making

"false representation[s] about the character, amount, or legal status of [a] debt" in

violation of 15 U.S.C. § 1692e(2)(A) or as making an implicit "threat to take [an] action

that cannot legally be taken," in violation of 15 U.S.C. § 1692e(5).

      150.   The Collection Letters do not state that payment towards the debt could,

as a matter of law, restart the statute of limitations on the Subject Debt.

      151.   The Collection Letters do not state that MCM and Midland will not restart

the statute of limitations on the Subject Debt based upon a partial payment.

      152.   Because of these omissions, Plaintiff was confused and had his rights

violated by the fact MCM and Midland never mailed a letter to Plaintiff which informed


                                            24
   Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 25 of 40 PageID #:88



him that a payment towards the subject debt would operate restart the statute of

limitations for time-barred debt.

       153.    MCM and Midland intentionally worded, drafted and formatted Collection

Letters for the sole purpose of inducing consumers like Plaintiff to pay part or all of a

time-barred debt.

       154.    MCM and Midland’ use of the phrase “will not sue you” was misleading

and deceptive because as a matter of law - Defendants cannot sue Plaintiff for time-

barred debt.

       155.    MCM and Midland have declined to use the phrase “cannot sue you” and

instead use the phrase “will not sue you.”

       156.    The Collection Letters were drafted to mislead, deceive and confuse

debtors.

       157.    MCM and/or Midland determined that collections would be more

successful if collection letters used the words “we will not sue you” as opposed to the

words “we cannot sue you.”

       158.    MCM and/or Midland decided to use the words “we will not sue you”

because they have determined that the words “we will not sue you” would result a higher

success rate of payments than using the words “we cannot sue you.”

       159.    MCM and/or Midland continue to use the words “we will not sue you”

because they have determined that the words “we will not sue you” will result in a higher

success rate of payments as opposed to using the words “we cannot sue you.”

       160.    Defendant MCM utilized third-parties to conduct research into what words

and what combination of words in a collection letter are more likely to induce debtors

to pay the debt referenced in the collection letter.




                                             25
   Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 26 of 40 PageID #:89



       161.   Defendant Midland utilized third-parties to conduct research into what

words and what combination of words in a collection letter are more likely to induce

debtors to pay the debt referenced in the collection letter.

       162.   On information and belief, MCM and/or Midland has conducted specific

research relative to the collection efficiency related to the use of the words “we will not

sue you” as opposed to the words “we cannot sue you.”

       163.   MCM and/or Midland can and do track whether consumers have

submitted payments within a prescribed period after receipt of a collection letter.

       164.   For example, with regard to the transmission of a letter using the words

“we will not sue you”, MCM and/or Midland can run computer searches to determine

whether payment was or was not made without a particular time-frame.

       165.   Specifically, MCM and/or Midland can run computer searches to

determine if consumers submitted a payment within a specific time period after being

sent a collection letter using the words “we will not sue you.”

       166.   If no payment is received within a specific time-period after the

transmission of collection letter using the words “we will not sue you”, MCM and/or

Midland have protocols in place to transmit a follow up letter within a prescribed period.

       167.   MCM and/or Midland have been sued in various jurisdictions for utilizing

the words “we will not sue you” as opposed to the words “we cannot sue you.”

       168.   Despite these many suits, MCM and Midland continue to use the words

“we will not sue you” because they have determined that these words will result in higher

incidents of payments as opposed to using the words “we cannot sue you.”

       169.   Accordingly, for these reasons, MCM and Midland’s use of the words “we

will not sue you” as opposed to using the words “we cannot sue you” was intentionally

deceptive and designed to induce consumers to pay debts that are time-barred.


                                            26
   Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 27 of 40 PageID #:90



         170.   Plaintiff suffered actual damages to the extent he made partial payments

towards an otherwise time-barred debt.

         171.   Accordingly, Pursuant to 15 U.S.C. § 1692k, Plaintiff and the Class are

entitled to actual damages, attorneys’ fees and costs.

         172.   Alternatively, pursuant to 15 U.S.C. § 1692k, Plaintiff and the Class are

entitled to statutory damages, attorneys’ fees and costs.

   VI.      Causes Of Action

          COUNT I – Failure to Identify the Applicable Statute of Limitations

         173.   Plaintiff repeats and realleges the above allegations as though fully set

forth herein.

         174.   The failure of the December 24, 2018, and January 8, 2019, Collection

Letters to identify the statute of limitation that MCM and/or Midland are applying to

the subject debt(s), the date of the expiration and the method and manner in which

Defendants calculated the date(s), constitute violations of Sections 1692e, 1692e(2)(A)

1692e(10) and 1692f of the FDCPA.

         175.   Pursuant to 15 U.S.C. § 1692k, Plaintiff and each class member is entitled

to actual damages, statutory damages, attorneys’ fees and costs.

   WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter

judgment in their favor and against Defendants MCM and Midland as follows:

            a. Declaring that the practices complained of herein are unlawful and violate
               the aforementioned statutes and regulations;

            b. Certifying this Count as a class action;

            c. Awarding Plaintiffs statutory and actual damages in an amount to be
               determined at trial, for the underlying FDCPA violations;

            d. Awarding Plaintiffs costs and reasonable attorney’s fees as provided under
               15 U.S.C. §1692k; and



                                             27
   Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 28 of 40 PageID #:91



          e. Awarding any other relief as this Honorable Court deems just and
             appropriate.


              COUNT II – The Identified Default Date Violates the FDCPA

       176.     Plaintiff repeats and realleges the above allegations as though fully set

forth herein.

       177.     The purported default date, in conjunction with the use of the phrase “[t]he

law limits how long you can be sued on a debt. Because of the age of your debt”, violates

Sections 1692e, 1692e(2)(A), 1692e(10) and Section 1692f of the FDCPA.

       178.     The default identified in the Collection Letters appears to conflict with the

above language, especially to the extent that neither of the Collection Letters identify

the specific statute of limitation that applies to the subject debt.

       179.     Pursuant to 15 U.S.C. § 1692k, Plaintiff and each class member is entitled

to actual damages, statutory damages, attorneys’ fees and costs.

   WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter

judgment in their favor and against Defendants MCM and Midland as follows:

          a. Declaring that the practices complained of herein are unlawful and violate
             the aforementioned statutes and regulations;

          b. Certifying this Count as a class action;

          c. Awarding Plaintiffs statutory and actual damages in an amount to be
             determined at trial, for the underlying FDCPA violations;

          d. Awarding Plaintiffs costs and reasonable attorney’s fees as provided under
             15 U.S.C. §1692k; and

          e. Awarding any other relief as this Honorable Court deems just and
             appropriate.


     COUNT III – The Letters Fail to Adequately Identify the Original Creditor

       180.     Plaintiff repeats and realleges the above allegations as though fully set

forth herein.

                                              28
   Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 29 of 40 PageID #:92



      181.      The manner in which the Collection Letters identify the “Original Creditor”

violates Sections 1692e, 1692e(2)(A), 1692e(10) and Section 1692f of the FDCPA.

      182.      Pursuant to 15 U.S.C. § 1692k, Plaintiff and each class member is entitled

to actual damages, statutory damages, attorneys’ fees and costs.

   WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter

judgment in their favor and against Defendants MCM and Midland as follows:

          a. Declaring that the practices complained of herein are unlawful and violate
             the aforementioned statutes and regulations;

          b. Certifying this Count as a class action;

          c. Awarding Plaintiffs statutory and actual damages in an amount to be
             determined at trial, for the underlying FDCPA violations;

          d. Awarding Plaintiffs costs and reasonable attorney’s fees as provided under
             15 U.S.C. §1692k; and

          e. Awarding any other relief as this Honorable Court deems just and
             appropriate.

             COUNT IV – Failure to Convey Time-Barred Oral Disclosures

      183.      Plaintiff repeats and realleges the above allegations as though fully set

forth herein.

      184.      The failure to orally disclose to Plaintiff that the subject debt is time-barred

violates Sections 1692e, 1692e(2)(A), 1692e(10) and Section 1692f of the FDCPA.

      185.      On information and belief, on more than forty (40) other occasions, an

agent of Defendant MCM ailed to inform consumers their debt being collected by MCM

was time-barred.

      186.      Alternatively, if an agent of Defendant MCM told Plaintiff was told during

a telephone call that MCM or Midland “will not sue you” to collect the subject debt,

Defendants violates Sections 1692e, 1692e(2)(A), 1692e(10) and Section 1692f of the

FDCPA.


                                               29
   Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 30 of 40 PageID #:93



      187.      On information and belief, more than forty (40) other consumers were

similarly misinformed.

      188.      Pursuant to 15 U.S.C. § 1692k, Plaintiff and each class member is entitled

to actual damages, statutory damages, attorneys’ fees and costs.

   WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter

judgment in their favor and against Defendant MCM as follows:

          a. Declaring that the practices complained of herein are unlawful and violate
             the aforementioned statutes and regulations;

          b. Certifying this Count as a class action;

          c. Awarding Plaintiffs statutory and actual damages in an amount to be
             determined at trial, for the underlying FDCPA violations;

          d. Awarding Plaintiffs costs and reasonable attorney’s fees as provided under
             15 U.S.C. §1692k; and

          e. Awarding any other relief as this Honorable Court deems just and
             appropriate.

  COUNT V – The Letters Fail to Properly and/or Adequately Explain the Time-
                      Barred Nature of the Subject Debt

      189.      Plaintiff repeats and realleges the above allegations as though fully set

forth herein.

      190.      The use of the phrase “we will not sue you” to collect the subject debt

violates Sections 1692e, 1692e(2)(A), 1692e(10) and Section 1692f of the FDCPA

because Defendants MCM and Midland’s form collection letters failed to properly and/or

adequately explain the time-barred nature of the subject debt(s).

      191.      Pursuant to 15 U.S.C. § 1692k, Plaintiff and each class member is entitled

to actual damages, statutory damages, attorneys’ fees and costs.

   WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter

judgment in their favor and against Defendants MCM and Midland as follows:



                                             30
    Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 31 of 40 PageID #:94



           a. Declaring that the practices complained of herein are unlawful and violate
              the aforementioned statutes and regulations;

           b. Certifying this Count as a class action;

           c. Awarding Plaintiffs statutory and actual damages in an amount to be
              determined at trial, for the underlying FDCPA violations;

           d. Awarding Plaintiffs costs and reasonable attorney’s fees as provided under
              15 U.S.C. §1692k; and

           e. Awarding any other relief as this Honorable Court deems just and
              appropriate.

                COUNT V – VIOLATIONS OF THE ILLINOIS INTEREST ACT

       192.     Plaintiff repeats and realleges the above allegations as though fully set

forth herein.

       193.     One or more of the Defendants AVANT, INC.; d/b/a AvantCredit; AVANT,

LLC, d/b/a AvantCredit; AVANTCREDIT of Texas, LLC, d/b/a AvantCredit; and Avant

of Illinois, LLC, d/b/a AvantCredit violated the Illinois Interest Act as a result of causing

Plaintiff to enter into an unlawful agreement to lend funds to Plaintiff at an interest rate

in excess of 50% as a yearly rate, and failing to adequately explain this onerous interest

rate to Plaintiff.

       194.     Plaintiff is entitled to actual damages, statutory damages, attorneys’ fees

and costs.

   WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter

judgment in their favor and against Defendants AVANT, INC.; d/b/a AvantCredit;

AVANT, LLC, d/b/a AvantCredit; AVANTCREDIT of Texas, LLC, d/b/a AvantCredit; and

Avant of Illinois, LLC, d/b/a AvantCredit as follows:

           a. Declaring that the practices complained of herein are unlawful and violate
              as yet unknow statutes and regulations;

           b. Awarding Plaintiffs statutory and actual damages in an amount to be
              determined at trial;


                                             31
   Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 32 of 40 PageID #:95



          c. Awarding Plaintiffs costs and reasonable attorney’s fees as provided by
             law; and

          d. Awarding any other relief as this Honorable Court deems just and
             appropriate.
                        COUNT VI – COMMON LAW FRAUD

       195.     Plaintiff repeats and realleges the above allegations as though fully set

forth herein.

       196.     One or more of the Defendants AVANT, INC.; d/b/a AvantCredit; AVANT,

LLC, d/b/a AvantCredit; AVANTCREDIT of Texas, LLC, d/b/a AvantCredit; and Avant

of Illinois, LLC, d/b/a AvantCredit committed fraud against Plaintiff to the extent that

they entered into an unlawful agreement to lend funds to Plaintiff at a high and unlawful

interest rate and by failing to properly account for Plaintiff’s various payments over time.

       197.     Plaintiff is entitled to actual damages, statutory damages, attorneys’ fees

and costs.

   WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter

judgment in their favor and against Defendants AVANT, INC.; d/b/a AvantCredit;

AVANT, LLC, d/b/a AvantCredit; AVANTCREDIT of Texas, LLC, d/b/a AvantCredit; and

Avant of Illinois, LLC, d/b/a AvantCredit as follows:

          e. Declaring that the practices complained of herein are unlawful and violate
             as yet unknow statutes and regulations;

          f. Awarding Plaintiffs statutory and actual damages in an amount to be
             determined at trial;

          g. Awarding Plaintiffs costs and reasonable attorney’s fees as provided by
             law; and

          h. Awarding any other relief as this Honorable Court deems just and
             appropriate.

   VII.   Additional Class Based Allegations Applicable to Counts I-V

       198.     During the relevant time-period, MCM and/or Midland received payments

from consumers who were sent a collection letter identical or similar to the ones

                                             32
   Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 33 of 40 PageID #:96



identified in this Civil Action, where the consumers’ debts had previously been

determined to be time-barred by MCM and/or Midland.

      199.   During the relevant time-period, MCM and/or Midland received payments

from over forty consumers who were sent a collection letter identical or similar to the

ones identified in this Civil Action, where the consumers’ debts had previously been

determined to be time-barred MCM and/or Midland.

      200.   On information and belief, during the relevant time-period, MCM and/or

Midland collected over $500,000 in funds related to debt that MCM and/or Midland

have previously determined to be time-barred debt.

      201.   On information and belief, during the relevant time-period, MCM and/or

Midland collected over $1,000,000 in funds related to debt that MCM and/or Midland

have previously determined to be time-barred debt.

      202.   On information and belief, during the relevant time-period, MCM and/or

Midland collected over $1,500,000 in funds related to debt that MCM and/or Midland

have previously determined to be time-barred debt.

      203.   On information and belief, during the relevant time-period, MCM and/or

Midland collected over $2,000,000 in funds related to debt that MCM and/or Midland

have previously determined to be time-barred debt.

      204.   During the relevant time-period, after MCM and/or Midland collected

partial payments from consumers relative to previously time-barred debts, where at

least forty consumers have defaulted on paying off the remainder of their debts.

      205.   The proposed classes and sub-classes are so numerous that joinder of all

individual members in one action would be impracticable, given the expected Class size

and modest value of individual claims.




                                          33
   Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 34 of 40 PageID #:97



      206.   With regard to each class and sub-class, over 40 persons received letters

containing the above quoted language letter during this proposed time-period.

      207.   With regard to each class and sub-class, over 100 persons received letters

containing the above quoted language letter during this proposed time-period.

      208.   With regard to each class and sub-class, over 200 persons received letters

containing the above quoted language letter during this proposed time-period.

      209.   With regard to each class and sub-class, over 500 persons received letters

containing the above quoted language letter during this proposed time-period.

      210.   With regard to each class and sub-class, over 1,000 persons received

letters containing the above quoted language letter during this proposed time-period.

      211.   Putative class members have suffered damages in the form of paying

Defendants for a time-barred debt where MCM and/or Midland did not properly disclose

to class members and they could not sue the consumers for the subject debts.

      212.   With regard to each class and sub-class, over 40 persons received letters

from where MCM and/or Midland where the original creditor was not properly identified

by where MCM and/or Midland.

      213.   With regard to each class and sub-class, over 100 persons received letters

from where MCM and/or Midland where the original creditor was not properly identified

by where MCM and/or Midland.

      214.   With regard to each class and sub-class, over 200 persons received letters

from where MCM and/or Midland where the original creditor was not properly identified

by where MCM and/or Midland.

      215.   There are common questions of law and fact affecting members of the

Class, which common questions predominate over questions that may affect individual

members. These common questions include, but are not limited to whether MCM and/or


                                          34
   Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 35 of 40 PageID #:98



Midland mailed form letters in the manner alleged above to other individuals and as set

forth in each proposed class definition.

      216.   Plaintiff will fairly and adequately represent the putative Class Members.

      217.   Plaintiff has no interests that conflict with the interests of Class Members.

      218.   Plaintiff has retained attorney James C. Vlahakis to prosecute this civil

action as a class action.

      219.   Mr. Vlahakis experienced in prosecuting and defending consumer class

actions involving the FDCPA.

      220.   Neither Plaintiffs nor their counsel has any interests that might cause

them not to pursue these claims vigorously.

      221.   Maintenance of this civil action as a class action because the prosecution

of separate actions by individual Class members would create a risk of inconsistent or

varying adjudications with respect to individual members that would establish

incompatible standards of conduct for the parties opposing the Class.

   VIII. Proposed Class Definitions

      222.   Plaintiff intends to certify one or more of the proposed classes for each

proposed Count, for a time-period from December 24, 2017, through the later of the

following dates – the dates this class is certified, the day notice is transmitted, or the

last date that Defendants stop the offending conduct.

      223.   Defendants’ account and collection records can will serve to identify the

conduct complained of and the class members subject to the complained of conduct:

      A. Count I - Proposed Class For Failing to Properly Identify the Applicable
         Statute of Limitations Period Used Prior to Transmitting the Subject
         Letters

      224.   A proposed Texas based class of residents can be defined as follows:




                                           35
   Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 36 of 40 PageID #:99



              All persons with Texas addresses to whom Midland Credit
              Management, Inc. sent a consumer debt collection letter containing
              the following statement:

                     The law limits how long you can be sued on a debt.
                     Because of the age of your debt, we will not sue you for
                     it.

              And the subject collection letters failed to identify expiration date or
              or the method and manner by which Defendants determined that
              the subject debt was time-barred.

       225.   A proposed Illinois based class of residents can be defined as follows:

              All persons with Illinois addresses to whom Midland Credit
              Management, Inc. sent a consumer debt collection letter containing
              the following statement:

                     The law limits how long you can be sued on a debt.
                     Because of the age of your debt, we will not sue you for
                     it.

              And the subject collection letters failed to identify expiration date or
              or the method and manner by which Defendants determined that
              the subject debt was time-barred.

       226.   Alternatively, the proposed classes can be limited to debts where the

original creditor(s) are listed as Avant Credit III Trust and/or Avant, Inc.

       B. Count II - Proposed Class For Collection Letters Identifying a False
          and/or Deceptive “Default Date”

       227.   A proposed Texas based class of residents can be defined as follows:

              All persons with Texas addresses to whom Midland Credit
              Management, Inc. sent a consumer debt collection letter containing
              the following statement:

                     The law limits how long you can be sued on a debt.
                     Because of the age of your debt, we will not sue you for
                     it.

              And where the “default date” identified in each collection letter is
              false and/or misleading.

       228.   A proposed Illinois based class of residents can be defined as follows:




                                             36
   Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 37 of 40 PageID #:100



              All persons with Illinois addresses to whom Midland Credit
              Management, Inc. sent a consumer debt collection letter containing
              the following statement:

                     The law limits how long you can be sued on a debt.
                     Because of the age of your debt, we will not sue you for
                     it.

              And where the “default date” identified in each collection letter is
              false and/or misleading.

       229.   Alternatively, the proposed classes can be limited to debts where the

original creditor(s) are listed as Avant Credit III Trust and/or Avant, Inc.

       C. Count III - Proposed Class For Collection Letters That Fail to Adequately
          Identify the Creditor

       230.   A proposed Texas based class of residents can be defined as follows:

              All persons with Texas addresses to whom Midland Credit
              Management, Inc. sent a consumer debt collection letter containing
              the following statement:

                     The law limits how long you can be sued on a debt.
                     Because of the age of your debt, we will not sue you for
                     it.

              And where the collection letters jointly identify Avant Credit III Trust
              and Avant, Inc.

       231.   A proposed Illinois based class of residents can be defined as follows:

              All persons with Illinois addresses to whom Midland Credit
              Management, Inc. sent a consumer debt collection letter containing
              the following statement:

                     The law limits how long you can be sued on a debt.
                     Because of the age of your debt, we will not sue you for
                     it.

              And where the collection letters jointly identify Avant Credit III Trust
              and Avant, Inc.

       D. Count IV – Proposed Class For Failing to Make Proper Oral Disclosures
          Regarding the Time-Barred Nature of the Subject Debts

       232.   A proposed Texas based class of residents can be defined as follows:



                                             37
   Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 38 of 40 PageID #:101



              All persons with Texas addresses to whom Midland Credit
              Management, Inc. sent a consumer debt collection letter containing
              the following statement:

                     The law limits how long you can be sued on a debt.
                     Because of the age of your debt, we will not sue you for
                     it.

              And Defendants’ collection records fail to demonstrate that
              collection agents utilized oral disclosures to alert consumers to the
              time-barred nature of the subject debts.

       233.   A proposed Illinois based class of residents can be defined as follows:

              All persons with Illinois addresses to whom Midland Credit
              Management, Inc. sent a consumer debt collection letter containing
              the following statement:

                     The law limits how long you can be sued on a debt.
                     Because of the age of your debt, we will not sue you for
                     it.

              And Defendants’ collection records fail to demonstrate that
              collection agents utilized oral disclosures to alert consumers to the
              time-barred nature of the subject debts.

       234.   Alternatively, the proposed classes can be limited to debts where the

original creditor(s) are listed as Avant Credit III Trust and/or Avant, Inc.

       E. Count V – Proposed Class For Failing to Properly Disclose the Time-
          Barred Nature of the Subject Debts

       235.   A proposed Texas based class of residents can be defined as follows:

              All persons with Texas addresses to whom Midland Credit
              Management, Inc. sent a consumer debt collection letter containing
              the following statement:

                     The law limits how long you can be sued on a debt.
                     Because of the age of your debt, we will not sue you for
                     it

       236.   A proposed Illinois based class of residents can be defined as follows:

              All persons with Illinois addresses to whom Midland Credit
              Management, Inc. sent a consumer debt collection letter containing
              the following statement:



                                            38
   Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 39 of 40 PageID #:102



                       The law limits how long you can be sued on a debt.
                       Because of the age of your debt, we will not sue you for
                       it.

       237.     Alternatively, the proposed classes can be limited to debts where the

original creditor(s) are listed as Avant Credit III Trust and/or Avant, Inc.

   WHEREFORE, Plaintiff ENRIQUE ESCOBAR respectfully requests that this

Honorable Court enter judgment in Plaintiff’s favor and in favor of a putative class, and

against Defendants, as follows:

             a. declaring that the practices complained of herein are unlawful and violate
                the aforementioned statutes and regulations;

             b. certifying the proposed classes;

             c. awarding Plaintiff actual damages, in an amount to be determined at trial,
                for the underlying violations;

             d. awarding Plaintiff costs and reasonable attorney fees;

             e. awarding actual damages to class members who paid monies to
                Defendants after receiving a collection letter containing the subject
                language; and

             f. awarding any other relief as this Honorable Court deems just and
                appropriate.



   Plaintiff demands a jury trial



   Respectfully Submitted,


       By:     /s/ James C. Vlahakis

       James C. Vlahakis (lead counsel)
       SULAIMAN LAW GROUP, LTD.
       2500 South Highland Avenue, Suite 200
       Lombard, Illinois 60148
       (630) 575-8181
       (630) 575-8188 facsimile
       jvlahakis@sulaimanlaw.com


                                             39
   Case: 1:19-cv-00911 Document #: 17 Filed: 05/07/19 Page 40 of 40 PageID #:103



                             CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing document with the Clerk

of the Court using the CM/ECF system on May 7, 2019, which will provide

electronic/email notice of filing to all counsel of record.


                                                         /s/ James C. Vlahakis




                                             40
